DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 10928613. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to claim 1, 10928613 teaches a head-mounted display configured to display images viewable by a user, comprising: an array of pixels configured to produce the images (claim 1 lines 3 and 4); a first linear polarizer through which light associated with the images passes (claim 1 lines 5 and 6); a first quarter wave plate that receives the light from the first linear polarizer (claim 1 lines 7 and 8); a first lens element having a first surface that is convex and having an opposing second surface (claim 1 lines 9 and 10); a partially reflecting mirror on the first surface (claim 1 lines 11 and 12); a second quarter wave plate at the second surface (claim 1 lines 13 and 14); a second lens element having a third surface at the second quarter wave plate and an opposing fourth surface that is concave (claim 1 lines 15 and 16) ; a reflective polarizer at the fourth surface (claim 1 line 18); a third lens element having a fifth surface and opposing sixth surface (claim 1 lines 19 and 20), wherein the second lens element is interposed between the first and third lens elements (claim 1 lines 21 and 22); and a second linear polarizer that is interposed between the second and third lens elements (claim 5 lines 2 and 3. The fifth surface is on the third lens and the reflective polarizer is on the fourth surface of second lens).
In regard to claim 2, 10928613 teach wherein the third lens is a dome lens (claim 1 line 22).
In regard to claim 9, 10928613 teach wherein at least one of the fifth surface and the sixth surface is an aspheric surface (claim 9).
Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 would be allowed if a terminal disclaimer is filed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or make obvious the structures of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623